PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/292,852
Filing Date: 5 Mar 2019
Appellant(s): Onoyama et al.



__________________
Christopher M. Tobin and Michael P. Santonocito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2008/0291182 Al, hereinafter "Yamashita"), in view of Toyomura et al. (US 2011/0109817 Al, hereinafter "Toyomura") and Honda et al. (US 2008/0237468 Al, hereinafter "Honda").
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Toyomura and Honda as applied to claim 11 above, and further in view of Yoon et al. (US 2011/0309362 Al, hereinafter "Yoon").











(2) Response to Argument
In response to appellant's argument that Honda is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Honda suggests a capacitive coupling circuit (Honda; Fig. 6; Para. 0046) to detect the signal from the pixels of a light detecting device (Honda; Fig. 1; Para. 0028).  And, the primary prior art Yamashita discloses a capacitive coupling pixel circuit in a display device (Yamashita; Fig. 2). Yamashita does not disclose the relationship between the capacitance value of the storage capacitor and the capacitance value of the auxiliary capacitor as claimed. However, Honda teaches the relationship between the capacitance value of the storage capacitor and the capacitance value of the auxiliary capacitor in a detector circuit that is applicable to the pixel circuit of Yamashita (Honda; Para. 0062). Honda suggests the capacitance value of the storage capacitor to be equal to the capacitance value of the auxiliary capacitor in order to reduce irregularities of the voltage component, specifically the self-heating voltage component in this case (Honda; Para. 0062).  Therefore, the similar capacitance values could be applied to the storage capacitor and the auxiliary capacitor of the pixel circuit of the Yamashita in order to reduce any voltage irregularities in the circuit. In both references, the storage capacitor and the auxiliary capacitor are formed for a capacitive coupling purpose (Yamashita, Para. 0063; Honda, Para. 0046). Honda is only cited to teach the relationship between the capacitance value of the storage capacitor and the capacitance value of the auxiliary capacitor. As discussed above, Yamashita teaches a pixel circuit that features capacitive coupling. 

The office has to respectfully disagree with the argument that Honda does not teach a pixel which includes a storage capacitor or an auxiliary capacitor. The office acknowledges that Honda 

In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, one of ordinary skill in the art has three options to pick the capacitance values of the storage and auxiliary capacitors. First, the capacitance value of the storage capacitor is larger than the capacitance value of the auxiliary capacitor. Second, the capacitance value of the storage capacitor is equal to the capacitance value of the auxiliary capacitor. Third, the capacitance value of the storage capacitor is smaller than the capacitance value of the auxiliary capacitor. And, Honda suggests that the capacitance value of the storage capacitor to be equal to the capacitance value of the auxiliary capacitor in order to reduce irregularities of the voltage component (Honda; Para. 0062). Therefore, the similar capacitance values could be applied to the storage capacitor and the auxiliary capacitor of the pixel circuit of the Yamashita in order to reduce any voltage irregularities in the circuit. And, in both references, the storage capacitor and the auxiliary capacitor are formed for a capacitive coupling purpose (Yamashita, Para. 0063; Honda, Para. 0046).

In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Honda suggests a capacitive coupling circuit (Honda; Fig. 6; Para. 0046) to detect the signal from the pixels of a light detecting device (Honda; Fig. 1; Para. 0028).  And, the primary prior art Yamashita discloses a capacitive coupling pixel circuit in a display device (Yamashita; Fig. 2). Yamashita does not disclose the relationship between the capacitance values of the storage capacitor and the auxiliary capacitor. However, Honda teaches the relationship between the capacitance value of the storage capacitor and the capacitance value of the auxiliary capacitor in a detector circuit that is applicable to the pixel circuit of Yamashita (Honda; Para. 0062). Honda suggests the capacitance value of the storage capacitor to be equal to the capacitance value of the auxiliary capacitor in order to reduce irregularities of the voltage component, specifically the self-heating voltage component in this case (Honda; Para. 0062).  Therefore, the similar capacitance values could be applied to the storage capacitor and the auxiliary capacitor of the pixel circuit of the Yamashita in order to reduce any voltage irregularities in the circuit. Honda is merely cited to teach the relationship between the capacitance value of the storage capacitor and the capacitance value of the auxiliary capacitor as Yamashita already discloses the claim elements “storage capacitor” and “auxiliary capacitor”. 
Similarly, the rejection of the independent claims 19-20 is also maintained as there are no further outstanding arguments. The rejection of the dependent claims 2-18 is also maintained as there are no further outstanding arguments. 

Respectfully submitted,
/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        Conferees:

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625  

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                        
                                                                                                                                                                                                      {

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.